( : , .

Case 1:17-cv-00972-SCJ Document 100 Filed 04/04/19 Page 1 of 6

FILED:IN CLERK'S OFFICE
 US.D.C. Atlanta

APR 04 2019

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA ss JAN EN.) ATTEN
, 3 nis? KS

ATLANTA DIVISION

   
  
 

CYNTHIA PERDUM,
Plaintiff 7
vs. CIVIL ACTION FILE |

WELLS FARGO HOME No. 1:17-cv-00972-SCJ-ICF
MORTGAGE; et., al., . 7

~ Defendants

 

 

PLAINTIFF’S RESPONSE TO DEFENDANT’S STATEMENT OF MATERIAL
FACTS AND PLAINTIFF’S ADDITIONAL MATERIAL FACTS,

 

COMES NOW, Plaintiff, Cynthia Perdum (“Plaintiff”, or “Ms. Perdum”),

proceeding in Propria Persona against her will and better judgment, and respectfully |

files Plaintiff’s Statement of Additional Material Facts and shows the following:

DEFENDANT’S STATEMENTS.OF MATERIAL FACTS b
A, Plaintiff did purchase, as her primary residence the property so referenced in

Doc. 90-2 #1. oo SO ,
2. Defendant has omitted some important aspects of the loan, such as Plaintiff
(

was forced into an agreement with HUD because there had been no payment allotted

to HUD when the Settlement and closing documents were created. See Subordinate
Case 1:17-cv-00972-SCJ _Document 100 Filed 04/04/19 Page 2 of 6

Deed of Trust (“DOT”) which is Exhibit 5 to Plaintiff's Response to Memorandum
of Law (“Re to Memo”), filed herewith. |

3. Defendants are missing # 3.

4. Plaintiff discussed the Assignment at length, and although she cannot
challenge the assignment, Plaintiff states that the assignment only proves that Wells
Fargo violated the penal code when they created the document, or had it created.
Records indicate that Chase is the true owner of the loan, and the only party with
standing to foreclose. See Re to Memo, pp. 6, 7.

5. Defendant’s statement is immaterial to the case at bar, and the single claim
allowed by this Court.
6. Defendant’s statement is immaterial to the case at bar, and the single claim
allowed by this Court. :

7. Defendant’s statement is immaterial to the case at bar, and the single claim
allowed by this Court.

8. Defendant’s statement is immaterial to the case at bar, and the single claim ©
allowed by this Court.

9. | Defendant’s statement is immaterial to the case at bar, and the single claim

allowed by this Court.
Case 1:17-cv-00972-SCJ Document 100 Filed 04/04/19 Page 3 of 6

10. Defendant’s statement is immaterial to the case at bar, and the single claim
allowed by this Court.

11. PLAINTIFF OBJECTS TO AFFIDAVIT. PLAINTIFF WAS NOT SENT
COPIES OF THE EXHIBITS ALLEGEDLY ATTACHED TO THE AFFIDAVIT.
| Plaintiff did send communications to Wells Fargo in January and February of 2016.
Plaintiff denies what Wells Fargo alleges the content of the documents were, or that
Wells Fargo investigated or properly responded to the communications.

12. PLAINTIFF OBJECTS TO AFFIDAVIT. PLAINTIFF WAS NOT: SENT
COPIES OF THE EXHIBITS ALLEGEDLY ATTACHED TO THE AFFIDAVIT.
Plaintiff does not have knowledge of the communications alleged by Wells Fargo
on 02/16/2015; 03/07/2016; 03/17/2016; 03/30/2016; nevertheless, Plaintiff
probably did send some form of communications during that period arguing about
how they came up with double her income on the loan mod application. Plaintiff
denies what Wells Fargo alleges the content of the documents were, or that Wells
Fargo investigated or properly responded to the communications.

13. Plaintiff did send QWR on 04/07/2016 and 07/08/2016.

14. True

15. Plaintiff still has been unable to find the Overnight receipt where she mailed

the April 7" letter to Wells Fargo. Plaintiff has explained in great detail the fact that
Case 1:17-cv-00972-SCJ Document 100 Filed 04/04/19 Page 4 of 6

Wells Fargo acknowledged the letter in early May. Re to Memo: p. 8, Exhibit 7, p.
9,10, 11, 12, 13, 14, 16, 17, 18, 19.

16. Plaintiff has shown through acknowledgment letters that Wells Fargo did
receive the April 7" letter. It leaves a genuine issue of material fact to be ruled upon

at trial. - :

ADDITIONAL MATERIAL FACTS

 

1. Plaintiffs exhibits show that Wells Fargo sent an acknowledgment, dated
May 17, 2016 to Plaintiff stating that they received the request and would respond
by May 31, 2016 unless they needed more time, and in that case, they would contact
Plaintiff to let her know,

2. The acknowledgment letter was signed by Leesa Whitt-Potter, Sr. VP of Wells
Fargo Home Lending.

3. Wells Fargo purposefully withheld the names of employees with discoverable
information from Plaintiff even thought the Court Ordered Wells Fargo to ‘supply
Plaintiff with the information. Re to Memo, pp. 2, 10, 11, 14.

4. Wells Fargo hurried and sold Plaintiff's property at auction December 04,
2018, to add to the emotional distress of the holidays and to cause Plaintiff as much

harm and distress as they possibly could. Re to Memo, pp. 2, 8.
Case 1:17-cv-00972-SCJ Document 100 Filed 04/04/19 Page 5 of 6

5. ACE who allegedly purchased the property is in the process of evicting
Plaintiff. Plaintiff believes that ACE is owned by, or a subsidiary of Wells Fargo.
6. Only JPMorgan Chase Bank had standing to foreclose upon Plaintiff. Shown
by numerous other entities, HUD, FHA, FDIC and others, Re to Memo pp. 6, Exhibit
5 to Memo.

Defendants have no evidence that Plaintiff did not send the April 7" letter.
Defendants have refused to put any employee up for Plaintiff to question or depose,
or even to answer questions about the letter.

Wells Fargo and their attorneys have continually made false statements to the
Court, and there are several genuine issues of material fact that must be decided at

trial.

Respectfully submitted, this 4" day of April, 2019

ae

Cynthia Perdum
5100 King Arthur Lane, «
~ Ellenwood, GA 30294

 

CERTIFICATE OF COMPLIANCE (

Pursuant to L.R. 7.1 D., I hereby Certify, that the foregoing has been prepared

using 14 point, Times New Roman font, a selection approved by the court in L.R.
5.1C. a=

Cynthia Perdum

 
Case 1:17-cv-00972-SCJ Document 100 Filed 04/04/19 Page 6 of 6

CERTIFICATE OF SERVICE
I Certify, that I have this day served upon defendants, through their attorney
on file, a true and correct copy of the foregoing, by mail deposited with ‘USPS, this
3" day of April, 2019 and addressed as follows:
Dylan W. Howard

BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ, PC -Atl

3414 Peachtree Rd., N.E. eee
Suite 1600, Monarch Plaza -

Atlanta, GA 30326 Cynthia Perdum |

 
